Exhibit 10.1 LETTER AGREEMENT February 18, 2009 Pervasip Corp. 75 South Broadway, Suite 302 White Plains, NY 10601 Attention:CEO Ladies and Gentlemen: Reference is made to (i) the Securities Purchase Agreement dated as of May 28, 2008 between Pervasip Corp. (the “Company”), LV Administrative Services, Inc. (the “Agent”), and the Purchasers from time to time party thereto, including Valens Offshore SPV I, Ltd. (“Valens Offshore I”), Valens Offshore SPV II, Corp. (“Valens Offshore II”) and Valens U.S. SPV I, LLC (“Valens US”) (collectively, the “Purchasers” and together with the Agent, the “Creditor Parties”) (as amended, restated, modified and/or supplemented from time to time, the “Purchase Agreement”), (ii) the Master Security Agreement dated as of May 28, 2008 from the Company, certain Subsidiaries of the Company in favor of the Agent (as amended, restated, modified and/or supplemented from time to time, the “Master Security Agreement”), (iii) the Stock Pledge Agreement dated May 28, 2008 by and among the Company, certain Subsidiaries of the Company and Agent (as amended, restated, modified and/or supplemented from time to time, the “Stock Pledge Agreement”), and (iv) the Subsidiary Guaranty dated May 28, 2008 by certain Subsidiaries in favor of the Company (as amended, restated, modified and/or supplemented from time to time, the “Subsidiary Guaranty” and together with the Purchase Agreement, the Master Security Agreement, the Stock Pledge Agreement, and the Notes and Related Agreements referred to in the Purchase Agreement, the “Existing Agreements”).Capitalized terms used herein that are not defined shall have the meanings given to them in the Existing Agreements, as applicable. The Company and the Creditor Parties have agreed to make certain changes to the Purchase Agreement. In consideration of the foregoing and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: (a)Subject to satisfaction of the conditions precedent set forth below, the Purchase Agreement is hereby amended as follows: (i)Section 1 of the Purchase Agreement is hereby deleted and replaced in its entirety with the following: “1.Agreement to Sell and Purchase. (a)Pursuant to the terms and conditions set forth in this Agreement, on the Closing Date (as defined in Section 3), the Company shall sell to each Purchaser, and each Purchaser shall Purchase from the Company, the Closing Date Term Note in the principal amount set forth opposite such Purchaser’s name on Schedule 1 hereto.The sale of the Closing Date Term Note on the Closing Date shall be known as the “Closing Date Offering.”The Closing Date Term Note will mature on the Maturity Date (as defined in the Closing Date Term Note). 1 (b)Pursuant to the terms and conditions set forth in this Agreement and the Related Agreements, on October 15, 2008, the Company shall sell to Valens Offshore SPV I, Ltd. (“Valens Offshore I”), and Valens Offshore I shall purchase from the Company, a Secured Term Note in the aggregate principal amount of ONE MILLION ONE HUNDRED THOUSAND DOLLARS ($1,100,000) (as amended, modified and/or supplemented from time to time, the “Second Term Note”).The sale of the Second Term Note shall be known as the “Second Offering”.The Second Term Note will mature on the Maturity Date (as defined in the Second Term Note). (c)Pursuant to the terms and conditions set forth in this Agreement and the Related Agreements, on February 18, 2009, the Company shall sell to Valens Offshore SPV II, Corp. (“Valens Offshore II”), and Valens Offshore II shall purchase from the Company, a Secured Term Note in the aggregate principal amount of TWO HUNDRED FIFTY-TWO THOUSAND DOLLARS ($252,000) (as amended, modified and/or supplemented from time to time, the “Third Term Note”).The sale of the Third Term Note shall be known as the “Third Offering”.The Third Term Note will mature on the Maturity Date (as defined in the Third Term Note). (d)Pursuant to the terms and conditions set forth in this Agreement and the Related Agreements, on February 18, 2009, the Company shall sell to Valens U.S. SPV I, LLC (“Valens US”), and Valens US shall purchase from the Company, a Secured Term Note in the aggregate principal amount of THREE HUNDRED FORTY-EIGHT THOUSAND DOLLARS ($348,000) (as amended, modified and/or supplemented from time to time, the “Fourth Term Note”).The sale of the Fourth Term Note shall be known as the “Fourth Offering”.The Closing Date Offering, together with the Second Offering, Third Offering and Fourth Offering shall be known collectively as the “Offering”. The Fourth Term Note will mature on the Maturity Date (as defined in the Fourth Term Note).The Closing Date Term Note, together with the Second Term Note, Third Term Note and Fourth Term Note (as amended, restated, modified and/or supplemented from time to time) are referred to collectively herein as the “Notes”. (ii)All references to the term “Note” set forth in Section 3.2 and 3.3 of the Purchase Agreement shall hereafter be deemed to refer to the Closing Date Term Note. (b)The Company hereby agrees to enter into a Restricted Account Side Letter in the form attached hereto as Exhibit A (the “February 2009 Side Letter”). (c)To induce the Creditor Parties to, among other things, agree to the amendments set forth above and for Valens Offshore II and Valens US to provide additional financial accommodations to the Company as evidenced by the Third Term Note and the Fourth Term Note (collectively, the “New Notes”), each of the undersigned (other than the Creditor Parties): 2 (i) acknowledges, ratifies and confirms that all of the terms, conditions, representations and covenants contained in the Existing Agreements to which it is a party are in full force and effect and shall remain in full force and effect after giving effect to the execution and effectiveness of this letter agreement and all of the instruments, documents and agreements contemplated hereby, including without limitation, the Third Term Note, the Fourth Term Note, and the February 2009 Side Letter and the documents, instruments and agreements entered into in connection therewith (collectively, the “New Agreements”); (ii) acknowledges, ratifies and confirms that the defined term “Obligations” under (i) the Master Security Agreement, (ii) the Stock Pledge Agreement and (iii) the Subsidiary Guaranty, include, without limitation, all obligations and liabilities of the Company and the Subsidiaries under the New Agreements; (iii)acknowledges, ratifies and confirms that the defined term “Documents” under, and as defined in, each of the Master Security Agreement, the Stock Pledge Agreement and the Subsidiary Guaranty, include, without limitation, all obligations and liabilities of the Company and the Subsidiaries under the New Agreements. (iv)acknowledges and confirms that (A) the occurrence of a breach and/or an Event of Default under any of the New Agreements shall constitute a breach and/or an Event of Default under each of the Existing Agreements and (B) the occurrence of a breach and/or an Event of Default under any of the Existing Agreements shall constitute a breach and/or an Event of Default under the New Agreements; (v) represents and warrants that no offsets, counterclaims or defenses exist as of the date hereof with respect to the undersigned’s obligations under the Existing Agreements to which they are a party; (vi)acknowledges, ratifies and confirms the grant by the Company and the Subsidiaries to the Creditor Parties of a security interest in the assets of (including the equity interest owned by) each of the Company and the Subsidiaries, as more specifically set forth in the Existing Agreements. (vii)represents and warrants that (A) all of the representations made by or on behalf of the undersigned in the Existing Agreements to which it is a party are true and correct in all material respects on and as of the date hereof; (B) each of the undersigned has the corporate power and authority to execute and deliver the New Agreements to which it is a party; (iii) all corporate action on the part of each of the undersigned (including their respective officers and directors) necessary for the authorization of the New Agreements, the performance of all obligations of the undersigned hereunder and thereunder and, the authorization, sale, issuance and delivery of the Third Term Note and the Fourth Term Note has been taken; and (iv) the New Agreements, when executed and delivered and, to the extent it is a party thereto, will be valid and binding obligations of the undersigned; and (viii)releases, remises, acquits and forever discharges each Creditor Party and their respective employees, agents, representatives, consultants, attorneys, fiduciaries, officers, directors, partners, predecessors, successors and assigns, subsidiary corporations, parent corporations, and related corporate divisions (all of the foregoing hereinafter called the “Released Parties”), from any and all actions and causes of action, judgments, executions, suits, debts, claims, demands, liabilities, obligations, damages and expenses of any and every character, known or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or nature, for or because of any matter or things done, omitted or suffered to be done by any of the Released Parties prior to and including the date of execution hereof, and in any way directly or indirectly arising out of or in any way connected to this letter agreement, the Existing Agreements, the New Agreements and any other document, instrument or agreement made by the undersigned in favor of the Creditor Parties. 3 (e)This letter agreement shall become effective upon satisfaction of the following conditions precedent:(i) such certificates, instruments, documents, agreements and opinions of counsel as may be required by the Creditor Parties, each of which shall be in form and substance satisfactory to the Creditor Parties, (ii) the Company shall have reimbursed the Creditor Parties for the full amount of all of the Creditor Parties attorneys’ fees and costs incurred in connection with the preparation and negotiation of the letter agreement and each of the other New Agreements and in connection with the closing of the transactions described herein and therein. (f)This letter agreement shall become effective upon satisfaction of the following conditions precedent:(i) such certificates, instruments, documents, agreements and opinions of counsel as may be required by the Creditor Parties, each of which shall be in form and substance satisfactory to the Creditor Parties, (ii) the Company shall have reimbursed the the Creditor Parties for the full amount of all of the Creditor Parties attorneys’ fees and costs incurred in connection with the preparation and negotiation of the letter agreement and each of the other New Agreements and in connection with the closing of the transactions described herein and therein and (ii) the Company shall have paid (A) to Valens Capital Management, LLC, the investment manager of the Purchasers (“VCM”), a non-refundable payment in an amount equal to $6,900; (B) to the Purchasers, a non-refundable payment in an amount equal to one percent (1.00%) of the aggregate principal amount of the New Notes; and (iii) to the Purchasers, an advance prepayment discount deposit equal to one percent (1.00%) of the aggregate principal amount of the New Notes.The payments set forth in clauses (iv)(A) and (B) above shall be deemed fully earned on the date hereof and shall not be subject to rebate or proration for any reason.The payments set forth in clauses (ii) and (ii) above shall be paid at closing out of funds held pursuant to a funds escrow agreement for the purchase of the New Notes and a disbursement letter executed in connection herewith. (g)In further consideration of the above, the Company hereby agrees that it shall, by no later than March 20, 2009, issue a warrant to each of Valens US and Valens
